           Case 1:20-cv-03201-MKD                   ECF No. 21        filed 07/27/21       PageID.1498 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                 FILED IN THE
                                         UNITED STATES DISTRICT COURT                                        U.S. DISTRICT COURT
                                                                                                       EASTERN DISTRICT OF WASHINGTON
                                                                  for the_
                                                     Eastern District of Washington                       Jul 27, 2021
                                                                                                              SEAN F. MCAVOY, CLERK


                          RONALD H.                                  )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:20-CV-03201-MKD
                                                                     )
                                                                     )
 Kilolo Kijakazi, Acting Commissioner of Social Security
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Stipulated Motion for Remand (ECF No. 19) is GRANTED. Matter is REVERSED and REMANDED to Commissioner
’
              of Social Security for further administrative proceeding pursuant to sentence four of 42 U.S.C. § 405(g).
              Plaintiff's Motion for Summary Judgment (ECF No. 15) is DENIED AS MOOT.
              Judgment is entered for Plaintiff.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               MARY K. DIMKE                                 on Stipulated Motion for
      Remand (ECF No. 19).


Date: July 27, 2021                                                        CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Melissa Orosco
                                                                                          (By) Deputy Clerk

                                                                            Melissa Orosco
